—In an action for a divorce and ancillary relief, the defendant wife appeals from (1) an order of the Supreme Court, Nassau County (Kutner, J.), dated September 30, 1987, which conditionally granted the plaintiffs motion for an order striking the defendant’s answer, and (2) an order of the same court dated March 21, 1988, which, inter alia, granted the plaintiffs motion to strike the defendant’s answer and transferred the action to the Uncontested Matrimonial Calendar.
Ordered that the appeals from the orders are dismissed without costs or disbursements.
The appeals from the intermediate orders must be dismissed because the right of direct appeal therefrom terminated with the entry of the judgment in the action on August 12, 1988 *671(see, Matter of Aho, 39 NY2d 241, 248). Review of the issues raised on the appeals from the order is available upon the appeal from the judgment, which we are advised is pending. Lawrence, J. P., Eiber, Harwood and Balletta, JJ., concur.